Exhibit 10.4

 

NEWMARKET CORPORATION

 

2004 INCENTIVE COMPENSATION AND STOCK PLAN



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

Table of Contents

 

ARTICLE I DEFINITIONS

   1      1.01   Administrator    1      1.02   Affiliate and Associate    1  
   1.03   Agreement    1      1.04   Beneficial Owner    1      1.05   Board   
1      1.06   Cause    1      1.07   Change in Control    1      1.08   Code   
2      1.09   Committee    2      1.10   Common Stock    2      1.11   Company
   2      1.12   Continuing Director    2      1.13   Control Change Date    2  
   1.14   Exchange Act    3      1.15   Fair Market Value    3      1.16  
Incentive Award    3      1.17   Option    3      1.18   Participant    3     
1.19   Performance Criteria    3      1.20   Person    4      1.21   Plan    4  
   1.22   Related Entity    4      1.23   SAR    4      1.24   Stock Award    4
     1.25   Subsidiary    4

ARTICLE II PURPOSES

   5

ARTICLE III ADMINISTRATION

   6

ARTICLE IV ELIGIBILITY

   7

ARTICLE V STOCK SUBJECT TO PLAN

   8      5.01   Shares Issued    8      5.02   Aggregate Limit    8      5.03  
Reallocation of Shares    8

ARTICLE VI OPTIONS

   9      6.01   Award    9      6.02   Option Price    9      6.03   Maximum
Option Period    9      6.04   Nontransferability    9

 

i



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

     6.05   Transferable Options    9      6.06   Employee Status    10     
6.07   Exercise    10      6.08   Payment    10      6.09   Change in Control   
10      6.10   Shareholder Rights    10      6.11   Disposition of Stock    11

ARTICLE VII SARS

   12      7.01   Award    12      7.02   Maximum SAR Period    12      7.03  
Nontransferability    12      7.04   Transferable SARs    12      7.05  
Exercise    13      7.06   Change in Control    13      7.07   Employee Status
   13      7.08   Settlement    13      7.09   Shareholder Rights    13

ARTICLE VIII STOCK AWARDS

   14      8.01   Award    14      8.02   Vesting    14      8.03   Employee
Status    14      8.04   Change in Control    14      8.05   Shareholder Rights
   14

ARTICLE IX INCENTIVE AWARDS

   16      9.01   Award    16      9.02   Terms and Conditions    16      9.03  
Nontransferability    16      9.04   Transferable Incentive Awards    16     
9.05   Employee Status    16      9.06   Change in Control    17      9.07  
Shareholder Rights    17

ARTICLE X ADJUSTMENT UPON CHANGE IN COMMON STOCK

   18

ARTICLE XI COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

   19

ARTICLE XII GENERAL PROVISIONS

   20      12.01   Effect on Employment and Service    20      12.02   Unfunded
Plan    20      12.03   Rules of Construction    20      12.04   Tax Withholding
   20

 

ii



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XIII AMENDMENT

   21

ARTICLE XIV DURATION OF PLAN

   22

ARTICLE XV EFFECTIVE DATE OF PLAN

   23

 

iii



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE I

DEFINITIONS

 

1.01 Administrator

 

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.

 

1.02 Affiliate and Associate

 

Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act
as in effect on the date of this Agreement.

 

1.03 Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, Incentive Award, Option or SAR granted to such
Participant.

 

1.04 Beneficial Owner

 

Beneficial Owner has the meaning set forth in Rule 13d-3 under the Exchange Act,
except that a Person shall not be deemed to be the Beneficial Owner of any
securities the holding of which is properly disclosed on a Form 13-G.

 

1.05 Board

 

Board means the Board of Directors of the Company.

 

1.06 Cause

 

Cause means that the Participant has been convicted of a felony that involves
the misappropriation of the assets of the Company or a Related Entity or that
materially injures the business reputation of the Company or a Related Entity.

 

1.07 Change in Control

 

Change in Control means the occurrence of any of the following events:

 

(a) any Person or “group,” as defined in section 13(d)(3) of the Securities
Exchange Act of 1934 (excluding Bruce C. Gottwald, Floyd D. Gottwald, members of
either of their families and any Affiliate of any of them) becomes, directly or
indirectly, the Beneficial Owner of 30% or more of the combined voting power of
the then outstanding Company securities that are entitled to vote generally for
the election of the Company’s directors (the “Voting Securities”) (other than as
a result of an issuance of securities by the Company approved by Continuing
Directors, or open market purchases approved by Continuing Directors at the time
the purchases are made); or

 

1



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

(b) as the direct or indirect result of, or in connection with, a
reorganization, merger, share exchange or consolidation (a “Business
Combination”), a contested election of directors, or any combination of these
transactions, Continuing Directors cease to constitute a majority of the Board,
or any successor’s board of directors, within two years of the last of such
transactions; or

 

(c) the shareholders of the Company approve a Business Combination, unless
immediately following such Business Combination, (a) all or substantially all of
the Persons who were the Beneficial Owners of the Voting Securities outstanding
immediately prior to such Business Combination beneficially own more than 70% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company resulting from such
Business Combination (including, without limitation, a company which as a result
of such transaction owns the company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Voting Securities, (b) no Person (excluding Bruce
C. Gottwald, Floyd D. Gottwald, members of either of their families and any
Affiliate of any of them) beneficially owns 30% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Company resulting from such Business
Combination and (c) at least a majority of the members of the board of directors
of the Company resulting from such Business Combination are Continuing
Directors.

 

1.08 Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.09 Committee

 

Committee means the Bonus and Stock Option Committee of the Board.

 

1.10 Common Stock

 

Common Stock means the common stock of the Company.

 

1.11 Company

 

Company means NewMarket Corporation.

 

1.12 Continuing Director

 

Continuing Director means any current member of the Board, or whose subsequent
nomination for election or election to the Board was recommended or approved by
a majority of the Continuing Directors.

 

1.13 Control Change Date

 

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

2



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

1.14 Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

1.15 Fair Market Value

 

Fair Market Value means, on any given date, the reported closing price of a
share of Common Stock on the New York Stock Exchange, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded on such exchange, all as reported by such source as the Committee
may select. If shares of Common Stock are not then traded on the New York Stock
Exchange, the Fair Market Value shall be determined by the Committee using any
reasonable method in good faith.

 

1.16 Incentive Award

 

Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
payment, in cash or Common Stock or a combination of cash and Common Stock, from
the Company or a Related Entity.

 

1.17 Option

 

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.18 Participant

 

Participant means an employee of the Company or a Related Entity or a member of
the Board or the board of directors of a Related Entity who satisfies the
requirements of Article IV and is selected by the Administrator to receive a
Stock Award, an Incentive Award, an Option, an SAR, or a combination thereof.

 

1.19 Performance Criteria

 

Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share (including earnings before
interest, taxes, depreciation and amortization) (diluted and basic earnings per
share), (c) the price of Common Stock, (d) return on equity, (e) total
shareholder return, (f) return on capital (including return on total capital or
return on invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (l) revenue, (m)
income or net income, (n) operating income, (o) operating profit or net
operating profit, (p) operating margin or profit margin, (q) return on operating
revenue, (r) cash from operations, (s) operating ratio, (t) commodity or
operating revenue, and (u) market share.

 

3



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

1.20 Person

 

Person has the meaning set forth in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) of the Exchange Act except that
such term does not include (a) the Company, its Affiliates or any Related
Entity, (b) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or any Related Entity, (c) any
underwriter temporarily holding securities pursuant to any offering of such
securities or (d) a company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
in the Company.

 

1.21 Plan

 

Plan means the NewMarket Corporation 2004 Incentive Compensation and Stock Plan.

 

1.22 Related Entity

 

Related Entity means any entity that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

 

1.23 SAR

 

SAR means a stock appreciation right (which may be granted only in conjunction
with an Option) that entitles the holder to receive, with respect to each share
of Common Stock encompassed by the exercise of such SAR, the lesser of (a) the
excess, if any, of the Fair Market Value at the time of exercise over the option
price of the related Option or (b) the Fair Market Value on the date of grant.

 

1.24 Stock Award

 

Stock Award means Common Stock awarded to a Participant under Article VIII.

 

1.25 Subsidiary

 

Subsidiary means, with reference to any Person, any company or other entity of
which an amount of voting securities sufficient to elect a majority of the
directors or Persons having similar authority of such company or other entity is
beneficially owned, directly or indirectly, by such Person, or otherwise
controlled by such Person.

 

4



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE II

PURPOSES

 

The Plan is intended to assist the Company and Related Entities in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and the Related Entities and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of both Options qualifying under Code
section 422 (“incentive stock options”) and Options not so qualifying, and the
grant of SARs, Stock Awards or Incentive Awards. No Option that is intended to
be an incentive stock option shall be invalid for failure to qualify as an
incentive stock option. The proceeds received by the Company from the sale of
Common Stock pursuant to this Plan shall be used for general corporate purposes.

 

5



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE III

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Incentive Awards, Options and SARs upon
such terms (not inconsistent with the provisions of this Plan) as the
Administrator may consider appropriate. Such terms may include conditions (in
addition to those contained in this Plan) on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award or an Incentive Award, including by way of example and not of limitation,
requirements that the Participant complete a specified period of employment or
service with the Company or a Related Entity, requirements that the Company
achieve a specified level of financial performance or that the Company achieve a
specified level of financial return. Notwithstanding any such conditions, the
Administrator may, in its discretion, accelerate the time at which any Option or
SAR may be exercised, the time at which a Stock Award may become transferable or
nonforfeitable or both, or the time at which an Incentive Award may be settled
or defer the receipt of Common Stock issuable upon the exercise of the Option or
permit the deferral of a Stock Award. In addition, the Administrator shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement, Option, SAR, Stock
Award or Incentive Award. All expenses of administering this Plan shall be borne
by the Company, a Related Entity or a combination thereof.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act. The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

6



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE IV

ELIGIBILITY

 

Any employee of the Company, any member of the Board or any employee or director
of a Related Entity (including a company that becomes a Related Entity after the
adoption of this Plan), is eligible to participate in this Plan if the
Administrator, in its sole discretion, determines that such person has
contributed or can be expected to contribute to the profits or growth of the
Company or a Related Entity.

 

7



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01 Shares Issued

 

Upon the award of shares of Common Stock pursuant to a Stock Award or an
Incentive Award, the Company may issue shares of Common Stock from its
authorized but unissued Common Stock. Upon the exercise of any Option or SAR,
the Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs), shares of Common Stock from its authorized but unissued
Common Stock.

 

5.02 Aggregate Limit

 

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options and the grant of Stock
Awards and Incentive Awards, is 1,500,000 shares. The maximum aggregate number
of shares that may be issued under this Plan shall be subject to adjustment as
provided in Article X.

 

5.03 Reallocation of Shares

 

If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a related SAR, the number of shares of Common Stock
allocated to the Option or portion thereof may be reallocated to other Options,
SARs, Incentive Awards and Stock Awards to be granted under this Plan. If an SAR
is terminated, in whole or in part, for any reason other than its exercise or
the exercise of a related Option, the number of shares of Common Stock allocated
to the SAR or portion thereof may be reallocated to other Options, SARs,
Incentive Awards and Stock Awards to be granted under this Plan. If a Stock
Award is forfeited or terminated, in whole or in part for any reason, the number
of shares of Common Stock allocated to the Stock Award or portion thereof may be
reallocated to other Options, SARs, Incentive Awards and Stock Awards to be
granted under this Plan. If an Incentive Award is forfeited or terminated, in
whole or in part for any reason, the number of shares of Common Stock allocated
to the Incentive Award or portion thereof may be reallocated to other Options,
SARs, Incentive Awards and Stock Awards to be granted under this Plan.

 

8



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE VI

OPTIONS

 

6.01 Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 200,000 shares of Common Stock.

 

6.02 Option Price

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. Except for an
adjustment authorized under Article X, the Option price may not be reduced (by
amendment or cancellation of the Option or otherwise) after the date of grant.

 

6.03 Maximum Option Period

 

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The terms of any Option may provide that it
has a term that is less than such maximum period.

 

6.04 Nontransferability

 

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any SAR that relates to such Option must be transferred to the
same person or persons or entity or entities. Except as provided in Section
6.05, during the lifetime of the Participant to whom the Option is granted, the
Option may be exercised only by the Participant. No right or interest of a
Participant in any Option shall be liable for, or subject to, any lien,
obligation, or liability of such Participant.

 

6.05 Transferable Options

 

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time. The
holder of an Option transferred pursuant to this section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any SAR that relates to such Option must be transferred to the
same person or persons or entity or entities.

 

9



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

6.06 Employee Status

 

For purposes of determining the applicability of Code section 422 (relating to
incentive stock options), or if the terms of any Option provide that it may be
exercised only during employment or continued service or within a specified
period of time after termination of employment or service, the Administrator may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

 

6.07 Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Related Entities) may not be first exercisable in a
calendar year for stock having a Fair Market Value (determined as of the date an
Option is granted) exceeding the limit prescribed by Code section 422(d). An
Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any SAR to the extent
of the number of shares with respect to which the Option is exercised.

 

6.08 Payment

 

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator. Subject to
rules established by the Administrator, payment of all or part of the Option
price may be made with shares of Common Stock which have been owned by the
Participant for at least six months and which have not been used for another
Option exercise during the prior six months. If Common Stock is used to pay all
or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.

 

6.09 Change in Control

 

Section 6.07 to the contrary notwithstanding, each outstanding Option shall be
fully exercisable on and after a Control Change Date in accordance with the
terms of the applicable Agreement.

 

6.10 Shareholder Rights

 

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

10



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

6.11 Disposition of Stock

 

A Participant shall notify the Company of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (a) within two years of the grant of an
Option or (b) within one year of the issuance of the Common Stock to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.

 

11



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE VII

SARS

 

7.01 Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award; provided, however, no Participant
may be granted SARS in any calendar year covering more than 200,000 shares of
Common Stock. For purposes of the foregoing limit, an Option and SAR shall be
treated as a single award. In addition, no Participant may be granted SARs
(under all incentive stock option plans of the Company and its Affiliates) that
are related to incentive stock options which are first exercisable in any
calendar year for stock having an aggregate Fair Market Value (determined as of
the date the related Option is granted) that exceeds the limit prescribed by
Code section 422(d).

 

7.02 Maximum SAR Period

 

The period in which an SAR may be exercised shall not be longer than the term of
the related Option. The terms of any SAR may provide that it has a term that is
less than such maximum period.

 

7.03 Nontransferability

 

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, an SAR and the related Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

7.04 Transferable SARs

 

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than an SAR that is related to an incentive stock option, may be
transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The holder of an SAR transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution. In the event of any transfer of an SAR (by the
Participant or his transferee), the SAR and the related Option must be
transferred to the same person or persons or entity or entities.

 

12



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

7.05 Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that an SAR that is related to an incentive stock option may
be exercised only to the extent that the related Option is exercisable and only
when the Fair Market Value exceeds the option price of the related Option. An
SAR granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the SAR could be exercised. A partial
exercise of an SAR shall not affect the right to exercise the SAR from time to
time in accordance with this Plan and the applicable Agreement with respect to
the remaining shares subject to the SAR. The exercise of an SAR shall result in
the termination of the related Option to the extent of the number of shares with
respect to which the SAR is exercised.

 

7.06 Change in Control

 

Section 7.05 to the contrary notwithstanding, each outstanding SAR shall be
fully exercisable on and after a Control Change Date in accordance with the
applicable Agreement.

 

7.07 Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.08 Settlement

 

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share will be deliverable upon the exercise
of an SAR but a cash payment will be made in lieu thereof.

 

7.09 Shareholder Rights

 

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

 

13



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE VIII

STOCK AWARDS

 

8.01 Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 200,000 shares of Common Stock and provided, further that the issuance
of a Stock Award in settlement of a Stock Award shall not be subject to the
foregoing share limitation.

 

8.02 Vesting

 

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Related Entities before the expiration of a stated period or if the Company, a
Related Entity, the Company and its Related Entities or the Participant fails to
achieve stated performance objectives, including performance objectives stated
with reference to Performance Criteria. If a Stock Award is not immediately
vested and transferable, the period that the shares are restricted shall be at
least three years; provided, however, that the period that the shares are
restricted shall be at least one year if the transferability, vesting or both is
subject to the satisfaction of performance objectives stated with reference to
Performance Criteria. The Administrator, in its discretion, may waive the
requirements for vesting or transferability for all or part of the shares
subject to a Stock Award in connection with a Participant’s termination of
employment or service.

 

8.03 Employee Status

 

If the terms of any Stock Award provide that shares may become transferable and
nonforfeitable thereunder only after completion of a specified period of
employment or service, the Administrator may decide in each case to what extent
leaves of absence for governmental or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment or service.

 

8.04 Change in Control

 

Sections 8.02 and 8.03 to the contrary notwithstanding, each outstanding Stock
Award shall be transferable and nonforfeitable on and after a Control Change
Date in accordance with the applicable Agreement.

 

8.05 Shareholder Rights

 

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are

 

14



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

nontransferable), a Participant will have all the rights of a shareholder with
respect to a Stock Award, including the right to receive dividends and vote the
shares; provided, however, that during such period (a) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, (b) the Company shall retain
custody of the certificates evidencing shares of Common Stock granted pursuant
to a Stock Award, and (c) the Participant will deliver to the Company a stock
power, endorsed in blank, with respect to each Stock Award. The limitations set
forth in the preceding sentence shall not apply after the shares of Common Stock
granted under the Stock Award are transferable and are no longer forfeitable.

 

15



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE IX

INCENTIVE AWARDS

 

9.01 Award

 

The Administrator will designate Participants to whom Incentive Awards are made.
All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator. With
respect to an Incentive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds $1,000,000.

 

9.02 Terms and Conditions

 

The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award. By way of example and not
of limitation, the performance objectives may provide that the Incentive Award
will be earned only if the Company, a Related Entity or the Company and its
Related Entities achieve stated objectives, including objectives stated with
reference to Performance Criteria. The Administrator, at the time an Incentive
Award is made, shall also specify when amounts shall be payable under the
Incentive Award and whether amounts shall be payable in the event of the
Participant’s death, disability, or retirement.

 

9.03 Nontransferability

 

Except as provided in Section 9.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

9.04 Transferable Incentive Awards

 

Section 9.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.

 

9.05 Employee Status

 

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may

 

16



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

decide to what extent leaves of absence for governmental or military service,
illness, temporary disability or other reasons shall not be deemed interruptions
of continuous employment or service.

 

9.06 Change in Control

 

Section 9.02 to the contrary notwithstanding, each outstanding Incentive Award
shall be earned in its entirety as of a Control Change Date in accordance with
the applicable Agreement.

 

9.07 Shareholder Rights

 

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Related Entity on account of such
award until, and except to the extent that, the Incentive Award is earned and
settled in shares of Common Stock.

 

17



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE X

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Options, SARs, Incentive Awards and
Stock Awards may be granted under this Plan; and the terms of outstanding Stock
Awards, Options, Incentive Awards and SARs; and the per individual limitations
on the number of shares of Common Stock for which Options, SARs and Stock Awards
may be granted shall be adjusted as the Committee shall determine to be
equitably required in the event that (a) the Company (i) effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
(ii) engages in a transaction to which Code section 424 applies, (b) there
occurs any other event which, in the judgment of the Committee necessitates such
action or (c) there is a Change in Control. Any determination made under this
Article X by the Committee shall be final and conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options, SARs, Incentive Awards and Stock Awards
may be granted, the per individual limitations on the number of shares of Common
Stock for which Options, SARs, Incentive Awards or Stock Awards may be granted
or the terms of outstanding Stock Awards, Options, Incentive Awards or SARs.

 

The Committee may make Stock Awards and may grant Options, SARs and Incentive
Awards in substitution for phantom shares, stock awards, stock options, stock
appreciation rights, or similar awards held by an individual who becomes an
employee of the Company or a Related Entity in connection with a transaction or
event described in the first paragraph of this Article X. Notwithstanding any
provision of the Plan (other than the limitation of Section 5.02), the terms of
such substituted Stock Awards, Options, Incentive Awards or SARs shall be as the
Committee, in its discretion, determines is appropriate.

 

18



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XI

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted, an Incentive Award is settled or for which an Option or
SAR is exercised may bear such legends and statements as the Administrator may
deem advisable to assure compliance with federal and state laws and regulations.
No Option or SAR shall be exercisable, no Stock Award shall be granted, no
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.

 

19



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XII

GENERAL PROVISIONS

 

12.01 Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Related Entity or in any way affect any right or power of the Company or a
Related Entity to terminate the employment or service of any individual at any
time with or without assigning a reason therefore.

 

12.02 Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

12.03 Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

12.04 Tax Withholding

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

 

20



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XIII

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(a) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article X) or
(b) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Stock Award, Incentive Award,
Option or SAR outstanding at the time such amendment is made.

 

21



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XIV

DURATION OF PLAN

 

No Stock Award, Incentive Award, Option or SAR may be granted under this Plan
more than ten years after the earlier of the date the Plan is adopted by the
Board or the date that the Plan is approved in accordance with Article XV. Stock
Awards, Incentive Awards, Options and SARs granted before that date shall remain
valid in accordance with their terms.

 

22



--------------------------------------------------------------------------------

NewMarket Corporation

2004 Incentive Compensation and Stock Plan

 

ARTICLE XV

EFFECTIVE DATE OF PLAN

 

Options, SARs and Incentive Awards may be granted under this Plan upon its
adoption by the Board, provided that no Option or SAR shall be exercisable and
no Incentive Award shall be effective unless this Plan is approved by a majority
of the votes cast by the Company’s shareholders, voting either in person or by
proxy, at a duly held shareholders’ meeting at which a quorum is present or by
unanimous consent. Stock Awards may be granted under this Plan, upon the later
of its adoption by the Board or its approval by shareholders in accordance with
the preceding sentence.

 

23